 Case 2:19-mj-00376-AYS Document 61 Filed 11/18/19 Page 1 of 1 PageID #: 334

                THE LAW OFFICES OF SEAN M. MAHER, PLLC

                                                   November 18, 2019



Honorable Anne Y. Shields
United States Magistrate Judge
United States District Court
Eastern District of New York
Long Island Courthouse
100 Federal Plaza
P.O. Box 830
Central Islip, New York 11722

       RE:    United States v. Kwasi Asare,
              Docket # 2:19-mj-00376-AYS

Dear Judge Shields:

       I am counsel for Defendant Kwasi Asare, who has appeared in Magistrate Court but has
not been indicted. I respectfully write to request that the Court adjourn the court appearance
scheduled for November 20, 2019 until a date during the first week of February 2020. The
reason for this request is that the parties are actively working to resolve the matter and the
requested time would be beneficial to both sides in potentially reaching a resolution. I have
discussed the Speedy Trial Act with Mr. Asare and he consents to waiving the requested time for
Speedy Trial purposes. I have relayed this proposed adjournment request to the government and
have been informed by AUSA Lara Gatz that the government consents to this adjournment
request.




                                                   Respectfully submitted,


                                                   _______/S/____________
                                                   Sean M. Maher
                                                   Counsel for Defendant Kwasi Asare

cc: all counsel via ECF




                      233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
                               (212) 661-5333 • (347) 548-9959 FAX
                                   WWW.SEANMAHERLAW.COM
